NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 16 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JANET A. HAGGERTY,                               No. 11-35410

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00153-RRB

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner,
Soc. Sec. Admin,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                       Argued and Submitted June 28, 2012
                               Fairbanks, Alaska

Before: GOODWIN, W. FLETCHER, and M. SMITH, Circuit Judges.

       Janet Haggerty appeals the judgment affirming the Administrative Law

Judge’s (ALJ) decision to deny her Social Security claims for disability insurance

benefits and supplemental income. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The ALJ denied Haggerty’s claims because it found her impairments not to

be “severe,” see 20 C.F.R. §§ 404.1521, 416.921, because those impairments did

not significantly limit her ability to perform basic work-related activities for twelve

consecutive months.

      Haggerty summarizes “the principal thrust of the argument” to be that the

ALJ “selectively focused on distorted aspects of medical records that resulted in an

unjustified finding of non-disability.” Haggerty relies on two cases holding that,

before rejecting a treating doctor’s uncontroverted medical opinion, the ALJ is

“required to provide specific, legitimate reasons supported by substantial evidence

in the record.” Widmark v. Barnhart, 454 F.3d 1063, 1066-67 (9th Cir. 2006);

accord Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001) (“[T]he ALJ

was only required to provide specific and legitimate reasons for rejecting his

opinion.”).

      In this case, the ALJ did not completely reject medical opinions, but he did

discount the weight he assigned to some of them. The ALJ gave “significant

weight” to the conclusions of Dr. Burgess and the state psychological consultant,

but he gave “little weight” to the conclusions of Dr. Michels and Dr. O’Connor.

The ALJ gave less weight to Dr. Michels’s conclusions because they were “not

supported by the fairly normal mental status examination,” “based primarily on the


                                          2
claimant’s self report,” and “inconsistent with the claimant’s activities, which

indicate greater functional capability than alleged.” The ALJ gave less weight to

Dr. Connor’s “global assessment of functioning” score of Haggerty because it was

not consistent with Dr. O’Connor’s progress notes and not consistent with

Haggerty’s activities.

      In his written decision, the ALJ discounted the medical opinions based on

specific, legitimate reasons that are supported by substantial evidence in the record.

The ALJ was specific when he compiled a long list of Haggerty’s activities, which

included driving, cooking, and volunteering at the fire department. The ALJ’s use

of those activities to discount inconsistent medical opinions was a legitimate

reason. See 20 C.F.R. §§ 404.1527(b), (c)(4), (6); 416.927(b), (c)(4) (“Generally,

the more consistent an opinion is with the record as a whole, the more weight we

will give to that opinion.”), (6). The ALJ’s discounting of Dr. Michel’s conclusion

because it was not well supported by acceptable diagnostic techniques was also a

legitimate reason. See 20 C.F.R. §§ 404.1527(c)(2), (3), 416.927(c)(2), (3) (“The

more a medical source presents relevant evidence to support an opinion,

particularly medical signs and laboratory findings, the more weight we will give

that opinion. The better an explanation a source provides for an opinion, the more

weight we will give that opinion.”).


                                          3
      Therefore, even assuming that Widmark and Edlund apply to this case, in

which the ALJ did not actually reject an uncontroverted medical opinion, the

ALJ’s decision to give less weight to some medical opinions was based on specific,

legitimate reasons that were supported by substantial evidence in the record.

      AFFIRMED.




                                         4